Exhibit 10.1 ESCROW AGREEMENT THIS AGREEMENT is made effective the 2nd day of November, 2009. BETWEEN: INSIGHTFULMIND LEARNING INC., a company incorporated under the laws of Canada and having registered office at 1600 – 609 Granville Street, Vancouver, British Columbia, V7Y 1C3 (hereinafter called the "Company") AND: MARK BURGERT, an individual, having a place of residence at 14446 North Bluff Road, White Rock, British Columbia, V4B 3C8 (hereinafter called "MB") AND: JEFFERSON THACHUK, an individual, having a place of residence at 1120 Martin Street, White Rock, British Columbia, V4B 3V7 (hereinafter called "JT") WHEREAS: A.The parties hereto are, together with others, parties to a share purchase agreement (the "Purchase Agreement") made effective the 10th day of August, 2009, pursuant to which the Company is to acquire all of the issued and outstanding share capital of Coronus Energy Corp. ("Coronus"); B.
